                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

SEAN D. RALSTON                                  §

VS.                                              §                 CIVIL ACTION NO. 9:18cv93

MATTHEW SIMON                                    §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Plaintiff Sean D. Ralston, proceeding pro se, filed the above-styled lawsuit. The Court
previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court.

       Plaintiff has filed a motion seeking a preliminary injunction or temporary restraining order

(doc. no. 3). The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending the motion be denied.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. The motion for preliminary injunction or

temporary restraining order is DENIED.

                    So ORDERED and SIGNED March 19, 2019.




                                                             ____________________________
                                                              Ron Clark, Senior District Judge
